COX, Judge
(concurring in the result):
I write to distance myself from any implication in the majority opinion that the point of origin or “sponsorship” of any particular term of a pretrial agreement is outcome determinative. In the first place, I anticipate that determining the point of origin will be problematic. For example if, over a period of months or years, the local defense bar comes to realize that the only pretrial agreements ever approved by a particular convening authority contain a certain waiver or waivers, who has sponsored the term? I would assume that the convening authority did, regardless of who literally may have caused the language to be inscribed on a particular document and transmitted to the opposing party.
Moreover, with a few notable exceptions (including, but not necessarily limited to, the rights to counsel, allocution, appeal, and the right to contest jurisdiction), I see no problem with the Government’s sponsoring, originating, dictating, demanding, etc., specific terms of pretrial agreements. Cf. Bordenkircher v. Hayes, 434 U.S. 357, 98 S.Ct. 663, 54 L.Ed.2d 604 (1978). I take it *309that the convening authority’s ability to refuse entirely to enter into pretrial agreements or to enter into any particular agreement is the ultimate command-sponsored limitation. Yet, I am aware of no authority for the proposition that a convening authority has a duty to enter into pretrial agreements. Therefore, any less restrictive policy the convening authority might adopt regarding the terms he might accept or require, short of such terms as might offend public policy or higher authority, should be nonobjectionable.
I make these observations on the assumption that the accused will, in all cases, enjoy, as an alternative to the Government’s terms, unrestricted access to the ultimate remedy — that is, the trial — together with the total panoply of rights and opportunities that entails. Of course, on the instant facts, it is unnecessary to reach these conclusions, and I would not have, save for what I perceive to be the unacceptable and equally unnecessary implications flowing from the majority opinion.
Accordingly, I concur in the result.